UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 8, 2012 ECOSPHERE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-25663 20-3502861 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 3515 S.E Lionel Terrace, Stuart, FL 34997 (Address of Principal Executive Office) (Zip Code) (772) 287-4846 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. Item 7.01Regulation FD Disclosure. On March 8, 2012, Ecosphere Technologies, Inc. issued a press release announcing its financial results for the fourth quarter and fiscal year ended December 31, 2011.A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The information furnished on this Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference into any other filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Exhibit Press Release dated March 8, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ECOSPHERE TECHNOLOGIES, INC. By: /s/ Charles Vinick Charles Vinick Chief Executive Officer Date:March 8, 2012
